            Case 04-12030-MFW          Doc 2521-1      Filed 07/08/21     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In Re:                                        )       Chapter: 7
                                              )
Breuners Home Furnishings Corp
                                              )
                                              )
         Debtor(s)                            )       Case No: 04-12030-MFW




   ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

          On 7/8/21                   , an application was filed for the Claimant(s),

 Michael Hampton

for payment of unclaimed funds deposited with the court, pursuant to 11 U.S.C. § 347(a). The

application and supporting documentation establish that the Claimant(s) is/are entitled to the

unclaimed funds; accordingly, it is hereby

    ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $ 1,120.67                      held in

unclaimed funds be made payable to
Michael Hampton

 and be disbursed to the payee at the following address:
 1000 Cordova Pl # 100
 Santa Fe NM 87505



 The Clerk will disburse these funds not earlier than 14 days after entry of this order.
